Citation Nr: 0006766	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for a neck or cervical spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the veteran's attempt to 
reopen his claim for service connection for a neck or 
cervical spine disorder.  In a December 1998 opinion, the 
Board found that new and material evidence had been 
submitted, and remanded the claim to the RO to adjudicate the 
claim for service connection de novo.  As the Board 
previously determined that new and material evidence was 
received, the issue was properly reframed as a claim for 
service connection.  The case has now been returned to the 
Board for appellate review.

The veteran was scheduled for a Travel Board hearing in June 
1998, but failed to report.


FINDING OF FACT

There is no probative medical evidence that etiologically 
links the veteran's neck or cervical spine disorder to his 
period of active service.


CONCLUSION OF LAW

The veteran's neck or cervical spine disorder was not 
incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  As 
a preliminary matter, the Board finds that the veteran's 
claim is well grounded and that the Board has satisfied the 
duty to assist the veteran in developing his claim.  See 
38 U.S.C.A. § 5107(a).

The veteran has submitted numerous statements setting forth 
his contentions.  Essentially, he contends that his current 
cervical spine disorder was caused initially by an incident 
in service in which he fell from a second story balcony to 
the sidewalk.  According to the veteran, the fact that there 
is evidence in the service medical records that he sustained 
a laceration to the head and a fractured wrist during a fall 
in 1961 shows that he also injured his cervical spine as a 
result of that fall.  The veteran states that the morning 
after the fall he could not turn his head, and also had pain 
in his wrist and hip.  He went to the emergency room where 
his wrist was treated and it was determined there was a blood 
clot in his hip, but it was concluded that nothing was broken 
in his neck.  He asserts that he has had problems with his 
neck ever since the fall and has been to many chiropractors.  
At the suggestion of a chiropractor he sought treatment from 
a private orthopedic surgeon, Dr. Myra Peters, who advised 
surgery.  Surgery was performed in 1985.  According to the 
veteran, Dr. Peters told him his condition was caused by a 
blow to the head some time ago.  The veteran further stated 
that the pain returned some time after surgery and then he 
was involved in a car accident.  This caused the pain to 
increase, and the veteran sought further treatment.  He was 
diagnosed by a private neurosurgeon, Dr. James Rogers, as 
having spondylosis of the neck and spine.  He then followed 
the advice of Dr. Rogers and underwent a second surgery of 
the spine.  However, he obtained only transitory relief from 
this procedure and now has severe pain in his neck.

Service medical records show that the veteran had no noted 
abnormalities of the spine at his enlistment medical 
examination in January 1961.  In August 1961 the veteran 
reported to the hospital and was sutured for a laceration to 
the left eyebrow.  Two days later, he reported for treatment 
of his hand and wrist.  He reported that he had fallen two 
days prior.  He was diagnosed with a fractured navicular.  
Three days later the veteran was treated for a contusion with 
hematoma to the left buttock and thigh.  The veteran failed 
to keep two appointments in the next two weeks, and then 
reported for follow-up treatment in mid-September 1961 for 
his wrist.  He was given a new cast.  There was no mention of 
a head or spine injury.  Approximately one year later, in 
August 1962, the veteran reported for treatment, with 
complaints of trouble with his neck and back.  He stated that 
these were as a result of a high school football injury.  The 
day before he sought treatment he had tried to lift a 
mattress and felt something pop in his neck.  X-rays of the 
cervical spine showed no distinct bony abnormalities.  
Diagnosis was acute cervical strain.  Another x-ray of the 
cervical spine was performed in March 1963, with results 
within normal limits.  At his separation examination in 
October 1963, the veteran's spine was noted to be normal.  On 
his report of medical history, the veteran stated he had no 
history of swollen or painful joints; arthritis; or bone, 
joint or other deformity.  

The RO attempted to obtain records from Dr. Myra Peters.  The 
responsive letter, dated in October 1995, from the office of 
Dr. John Josephson states that Dr. Josephson took over the 
practice of Dr. Peters.  Dr. Peters had been retired for five 
years, and the veteran had not been in to see her for several 
years prior to that.  Any records of his treatment by Dr. 
Peters had been destroyed.

The claims file contains the records of Dr. Frank S. Letcher, 
dated in October 1984.  These state that the veteran reported 
a problem with pain in the left side of his neck and shoulder 
for about four months.  The veteran reported that he had 
never had any operations.  He also reported that five years 
previously he had been thrown from a mule and had broken some 
ribs.  After examination, he was diagnosed with a herniated 
disc at C5-C6 on the left, and recommended to wear a cervical 
collar.  If this was ineffective, he was told he should have 
a myelogram and diskectomy at the hospital.

The claims file also contains the records of Dr. James A. 
Rodgers, dated from April 1992 to March 1993, including 
reports of surgical procedure, myelogram, CT scan, and x-rays 
dated in October 1992.  The initial record, a letter dated in 
April 1992, notes that the veteran had recently been in an 
automobile accident and had suffered significant discomfort 
of the neck as a result.  The veteran also reported a history 
of cervical diskectomy and fusion by Dr. Peters and stated 
that he did well subsequent to that surgery without sequelae.  
Upon examination, diagnosis was muti-level cervical 
spondylosis, with past history of one level anterior cervical 
diskectomy and fusion.  In October 1992, a myelogram and CT 
scan of the cervical spine was performed.  Impression was 
severe spondylosis with spinal stenosis noted in the cervical 
region, C4-5, C5-6 and C6-7 levels.  Later that month, the 
veteran was admitted for an anterior cervical 
microdiskectomy.  This was performed by Dr. Rodgers without 
complications and an x-ray taken the following day showed 
good alignment status post diskectomy and fusion at C4-5 and 
C5-6.  In a letter dated in March 1993, Dr. Rodgers reported 
that the veteran was doing great since the surgery and was 
released from his care until any further need arose.

The file also contains an August 1996 letter from Dr. Michael 
Nolen, which states that the veteran's condition of cervical 
spondylosis is caused in some cases, and likely in this one, 
by a painful injury in which the neck is forcibly extended 
and flexed.  It appears that both of the veteran's surgeries 
have been ultimately unsuccessful.  His current problems 
"could very well have been caused by the fall from a balcony 
he took several years ago."  Dr. Nolen stated that service 
medical records indicate a laceration to the scalp, which is 
indicative of possible traumatic injury to the cervical 
spine.

Finally, a VA examination report is also of record.  The 
veteran reported that he fell two stories while in the Air 
Force, suffering a head and neck injury.  He reported 
currently having continuous pain in his neck, increased by 
activity.  He took medication but this did not completely 
alleviate the pain.  Diagnosis was degenerative disk disease 
of the cervical spine with moderate functional loss and 
moderate to severe functional loss during a flare-up.  The 
examiner stated that there were injuries noted in the claims 
file to include a high school football injury, a fall 
resulting in a head injury, and an automobile accident.  It 
is not possible to say absolutely that one of these injuries 
caused all of the veteran's problems; however, the fall is as 
likely to have caused the neck or cervical spine injury as 
the other two injuries.  The fall most likely contributed to 
some of the disability.

The statement of Dr. Nolen is sufficient to well ground the 
claim; however, the Board concludes that the preponderance of 
the evidence is against the conclusion that the neck or 
cervical disorder was incurred in service.  Although Dr. 
Nolen and the VA examiner made statements which speculate as 
to the possible causes of the veteran's current cervical 
disorder, these statements are not sufficiently definitive to 
lead to a finding that the disorder was caused by the fall in 
service.  The statements of Dr. Nolen and the VA examiner 
that a fall in service with an associated head laceration 
could have caused a cervical disorder are entirely based on 
the veteran's report of neck injury associated with the 
documented fall.  The mere fact that the veteran had a 
laceration on his eyebrow does not necessarily lead to the 
conclusion that he sustained a neck injury resulting in a 
chronic cervical disorder.  Moreover, the lay history 
provided by the veteran is not transformed into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Dr. Nolen and the VA examiner had no  knowledge of 
the veteran's in-service fall, which occurred over 30 years 
prior to when they examined him, other than what the veteran 
told them.  

While the veteran sustained an injury or injuries in service 
and was seen for his complaints, he never once indicated 
during service or at any time contemporaneous with service 
that he had a neck or upper back injury at the time of the 
impact trauma in 1961 or that he any symptomatology referable 
to his neck from the fall.  It is only years after service 
that he now remembers suffering such an injury with symptoms.  
The Board questions the credibility of this history.  His 
neck complaints during service in August 1962 and March 1963 
had nothing to do with an impact injury he had in 1961 when 
he injured his eyebrow region and wrist.  The Board notes 
that during service two sets of x-rays showed no 
abnormalities of the cervical spine and that at separation 
from service there was no mention of a history of cervical or 
neck injury and the veteran's spine was normal on 
examination.  

Further, the Board notes that the veteran reports he was 
treated by chiropractors, although dates are not specified, 
and he first sought treatment from a medical doctor for neck 
problems in the mid-1980's, over twenty years after 
separation from service.  After obtaining relief through 
surgery, he did not seek treatment again until he had a car 
accident in 1992.  The Board concludes that given the 
substantial gap in time between any medical evidence of a 
cervical disorder and discharge from service, and the fact 
that the statements of medical professionals consist of mere 
speculation as to the possible cause of the veteran's 
cervical disorder, the preponderance of the evidence is 
against the claim.  The Board is mindful of the principle 
that a veteran should be afforded the benefit of reasonable 
doubt; however, there is not an approximate balance of 
positive and negative evidence in this case, and the benefit 
of the doubt rule is inapplicable.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a neck or cervical disorder is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

